UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q þ Quarterly report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016. o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:000-13273 F & M BANK CORP. Virginia 54-1280811 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) P. O. Box 1111 Timberville, Virginia 22853 (Address of Principal Executive Offices) (Zip Code) (540) 896-8941 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ State the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at May 12, 2015 Common Stock, par value - $5 3,285,691 shares F & M BANK CORP. Index Page Part IFinancial Information 3 Item 1. Financial Statements 3 Consolidated Statements of Income – Three Months Ended March 31, 2016 and 2015 3 Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2016 and 2015 4 Consolidated Balance Sheets – March 31, 2016 and December 31, 2015 5 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2016 and 2015 6 Consolidated Statements of Changes in Stockholders’ Equity – Three Months Ended March 31, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Part IIOther Information 37 Item 1. Legal Proceedings 37 Item 1a. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Certifications 2 Part I Financial Information Item 1 Financial Statements F & M BANK CORP. Consolidated Statements of Income (In Thousands of Dollars Except per Share Amounts) (Unaudited) Three Months Ended March 31, Interest income Interest and fees on loans held for investment $ $ Interest and fees on loans held for sale Interest on federal funds sold and bank deposits 8 5 Interest on debt securities 69 43 Total interest income Interest expense Interest on demand deposits Interest on savings accounts 33 Interest on time deposits over $100,000 Interest on other time deposits Total interest on deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Insurance and other commissions Other operating income Income on bank owned life insurance Low income housing partnership losses ) ) Total noninterest income Noninterest expense Salaries Employee benefits Occupancy expense Equipment expense FDIC insurance assessment Other Total noninterest expense Income before income taxes Income tax expense Consolidated net income – F & M Bank Corp. Net income - Noncontrolling interest income 4 26 Net Income – F & M Bank Corp $ $ Dividends paid on preferred stock Net income available to common stockholders $ $ Per share data Net income – basic $ $ Net income – diluted Cash dividends $ $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted See notes to unaudited consolidated financial statements 3 F & M BANK CORP. Consolidated Statements of Comprehensive Income (In Thousands of Dollars) (Unaudited) Three Months Ended March 31, Net Income: Net Income – F & M Bank Corp $ $ Net Income attributable to noncontrolling interest 4 26 Total Net Income: Unrealized holding gains on available-for-sale securities: 30 24 Tax Expense ) ( 8 ) Unrealized holding gain, net of tax 20 16 Total other comprehensive income 20 16 Comprehensive income $ $ See notes to unaudited consolidated financial statements 4 F & M BANK CORP. Consolidated Balance Sheets (In Thousands of Dollars Except per Share Amounts) March 31, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Money market funds Cash and cash equivalents Securities: Held to maturity – fair value of $125 in 2016 and 2015 Available for sale Other investments Loans held for sale Loans held for investment Less: allowance for loan losses ) ) Net loans held for investment Other real estate owned Bank premises and equipment, net Interest receivable Goodwill Bank owned life insurance Deferred tax asset Other assets Total assets $ $ Liabilities Deposits: Noninterest bearing $ $ Interest bearing: Demand Money market accounts Savings Time deposits over $100,000 All other time deposits Total deposits Short-term borrowings Accrued liabilities Long-term borrowings Total liabilities Stockholders’ Equity Preferred Stock $5 par value, 400,000 shares authorized, issued and outstanding for March 31, 2016 and December 31, 2015, respectively Common stock, $5 par value, 6,000,000 shares authorized, 3,285,538 and 3,293,909 shares issued and outstanding for March 31, 2016 and December 31, 2015, respectively Additional paid in capital – common stock Retained earnings Noncontrolling interest Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited consolidated financial statements 5 F & M BANK CORP. Consolidated Statements of Cash Flows (In Thousands of Dollars) (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization of security premiums, net 38 37 Origination of loans held for sale originated ) ) Sale of loans held for sale Provision for loan losses - Decrease (increase) in interest receivable (6 ) 53 Decrease (increase) in other assets ) Increase in accrued expenses ) Amortization of limited partnership investments Income from life insurance investment ) ) Loss on Other Real Estate Owned 1 Net adjustments ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of investments available for sale ) ) Proceeds from maturity of investments available for sale Net increase in loans held for investment ) ) Net increase in loans held for sale participations ) ) Proceeds from the sale of other real estate owned Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net change in demand and savings deposits Net change in time deposits ) Net change in short-term debt Cash dividends paid ) ) Proceeds from issuance of common stock 33 42 Proceeds from issuance of long-term debt - Repurchase of common stock ) - Repayment of long-term debt ) ) Net cash provided by financing activities Net decrease in Cash and Cash Equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure Cash paid for: Interest expense $ $ Transfer from loans to other real estate owned - Noncash exchange of other real estate owned - ) See notes to unaudited consolidated financial statements 6 F & M BANK CORP. Consolidated Statements of Changes in Stockholders’ Equity (In Thousands of Dollars) (Unaudited) Three Months Ended March 31, Balance, beginning of period $ $ Comprehensive income Net income – F & M Bank Corp Net income attributable to noncontrolling interest 4 26 Other comprehensive income 20 16 Total comprehensive income Minority interest capital distributions ) ) Issuance of common stock 33 42 Repurchase of common stock ) Dividends paid ) ) Balance, end of period $ $ See notes to unaudited consolidated financial statements 7 F & M BANK CORP. Notes to (unaudited) Consolidated Financial Statements Note 1.Summary of Significant Accounting Policies The consolidated financial statements include the accounts of F & M Bank Corp. and its subsidiaries (the “Company”).Significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated financial statements conform to accounting principles generally accepted in the United States of America and to general industry practices.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of March 31, 2016 and the results of operations for the quarters ended March 31, 2016 and 2015.The notes included herein should be read in conjunction with the notes to financial statements included in the 2015 annual report to shareholders of F & M Bank Corp. The Company does not expect the anticipated adoption of any newly issued accounting standards to have a material impact on future operations or financial position. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Certain changes in assets and liabilities, such as unrealized gains and losses on available for sale securities and gains or losses on certain derivative contracts, are reported as a separate component of the equity section of the balance sheet. Such items, along with operating net income, are components of comprehensive income. Subsequent Events In preparing these financial statements, the Company has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Loans Held for Investment Loans are carried on the balance sheet net of any unearned interest and the allowance for loan losses.Interest income on loans is determined using the effective interest method on the daily amount of principal outstanding except where serious doubt exists as to collectability of the loan, in which case the accrual of income is discontinued. Loans Held for Sale These loans consist of fixed rate loans made through its subsidiary, VBS Mortgage and loans purchased from Northpointe Bank, Grand Rapids, MI. Allowance for Loan Losses The provision for loan losses charged to operations is an amount sufficient to bring the allowance for loan losses to an estimated balance that management considers adequate to absorb potential losses in the portfolio.Loans are charged against the allowance when management believes the collectability of the principal is unlikely.Recoveries of amounts previously charged-off are credited to the allowance. Management’s determination of the adequacy of the allowance is based on an evaluation of the composition of the loan portfolio, the value and adequacy of collateral, current economic conditions, historical loan loss experience, and other risk factors.Management believes that the allowance for loan losses is adequate.While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions, particularly those affecting real estate values.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such agencies may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. 8 F & M BANK CORP. Notes to (unaudited) Consolidated Financial Statements Note 1.Summary of Significant Accounting Policies, continued Allowance for Loan Losses, continued A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan by loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Nonaccrual Loans Loans are placed on nonaccrual status when they become ninety days or more past due, unless there is an expectation that the loan will either be brought current or paid in full in a reasonable period of time. Earnings per Share Accounting guidance specifies the computation, presentation and disclosure requirements for earnings per share (“EPS”) for entities with publicly held common stock or potential common stock such as options, warrants, convertible securities or contingent stock agreements if those securities trade in a public market. Basic EPS is computed by dividing net income by the weighted average number of common shares outstanding.Diluted EPS is similar to the computation of basic EPS except that the denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive common shares had been issued.The dilutive effect of conversion of preferred stock is reflected in the diluted earnings per share calculation. Net income available to common stockholders represents consolidated net income adjusted for preferred dividends declared. The following table provides a reconciliation of net income to net income available to common stockholders for the periods presented: For the quarter ended March 31, March 31, Earnings available to common stockholders: Net income $ $ Minority interest $ $ Preferred stock dividends Net income available to common stockholders $ $ 9 F & M BANK CORP. Notes to (unaudited) Consolidated Financial Statements Note 1.Accounting Principles, continued Earnings per Share, continued The following table shows the effect of dilutive preferred stock conversion on the Company's earnings per share for the periods indicated: Quarter ended 3/31/2016 3/31/2015 Income Shares Per Share Amounts Income Shares Per Share Amounts Basic EPS $ Effect of Dilutive Securities: Convertible Preferred Stock ) Diluted EPS $ Note 2.Investment Securities Investment securities available for sale are carried in the consolidated balance sheets at their approximate market value, amortized cost and unrealized gains and losses at March 31, 2016 and December 31, 2015 are reflected in the table below.The amortized costs of investment securities held to maturity are carried in the consolidated balance sheets and their approximate market values at March 31, 2016 and December 31, 2015 are as follows: Market Market Cost Value Cost Value Securities held to maturity U. S. Treasury and agency obligations $ Total $ March 31, 2016 Unrealized Market Cost Gains Losses Value Securities available for sale U. S. Treasuries $ $
